 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 MICHAEL ANTONIO SHEPHERD,                        Case No. 1:18-cv-1016-DAD-JLT (PC)

12                  Plaintiff,                      ORDER REFERRING THE CASE TO POST-
                                                    SCREENING ADR PROJECT AND STAYING
13                  v.                              THE CASE FOR 90 DAYS

14 LINDA M. ROBLES, et al.,

15                  Defendants.
16
           When at least one defendant has been served and/or filed an answer, the Court is referring
17
     all post-screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative
18
     Dispute Resolution Project to attempt to resolve cases more quickly and less expensively. Defense
19
     counsel from the Office of the California Attorney General has agreed to participate in this pilot
20
     project. No defenses or objections are waived by participation.
21
           As set forth in the screening order, the Court has found the plaintiff has stated at least one
22
     cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties
23
     to investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.
24
           There is a presumption that all post-screening civil rights cases assigned to the
25
     undersigned will proceed to settlement conference. However, if after investigating plaintiff’s
26
     claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel
27

28

                                                      1
 1 finds in good faith that a settlement conference would be a waste of resources, 1 defense counsel

 2 may move to opt out of this pilot project.

 3           Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom
 4 Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement

 5 conference cannot be set quickly due to the court’s calendar, the parties may seek an extension of

 6 the initial 90-day stay.

 7           Based upon the foregoing, the Court ORDERS:
 8           1.       This action is STAYED for 90 days to allow the parties an opportunity to settle
 9 their dispute before a responsive pleading is filed, or the discovery process begins. No other

10 pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT

11 engage in formal discovery, but they may jointly agree to engage in informal discovery.

12           2.       Within 30 days from the date of this order, the parties SHALL file the attached
13 notice, indicating their agreement to proceed to an early settlement conference or whether they

14 believe settlement is not achievable at this time. In addition, they SHALL indicate whether they

15 object to the undersigned conducting the settlement conference.

16           3.       Within 35 days from the date of this order, the assigned Deputy Attorney General
17 SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule

18 the settlement conference;

19           4.       If the parties settle their case during the stay of this action, they SHALL file a Notice
20 of Settlement as required by Local Rule 160;

21           5.       The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s second
22 amended complaint (Doc. 29), b. the screening orders (Docs. 31, 34), and c. this order to

23 Supervising Deputy Attorney General Christopher Becker, and copy of this order to ADR

24 Coordinator Sujean Park;

25

26
27
             1
28             By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it has
     a significant chance of success, this would be a likely circumstance where the opt-out provision should be employed.

                                                               2
 1        6.     The parties are reminded of their obligation to keep the court informed of any
 2 changes of addresses during the stay and while the action is pending. Changes of address must be

 3 reported promptly in a separate document entitled “Notice of Change of Address.” See L.R. 182(f).

 4
     IT IS SO ORDERED.
 5

 6     Dated:   July 28, 2019                             /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  3
 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6 MICHAEL ANTONIO SHEPHERD,                      Case No. 1:18-cv-1016-DAD-JLT (PC)

 7                 Plaintiff,                     NOTICE REGARDING EARLY
                                                  SETTLEMENT CONFERENCE
 8                 v.
 9 LINDA M. ROBLES, et al.,

10                 Defendants.
11

12
          1.      The party or counsel for the party signing below, agrees that there is a good chance
13
     that an early settlement conference will resolve this action and wishes to engage in an early
14
     settlement conference.
15
                  Yes     ____            No    ____
16

17
          2. The plaintiff (Check one):
18
                  _____ Would like to participate in the settlement conference in person, OR
19
                  _____ Would like to participate in the settlement conference by video conference.
20
     Dated:
21
                                                       ________________________________
22
                                                       Plaintiff or Counsel for Defendants
23

24

25

26
27

28

                                                   4
